ALLOWABLITY NOTICE
This action is in response to the amendment filed 11 February 2021 . 
	Claims 1 – 10 are pending and have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 10 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record includes Motoyama (U.S. 2013/0060594) and Kang et al. (U.S. 2015/0082241). 
	The combined references of Motoyama and Kang et al.  fail to teach the claimed invention.  Applicant's arguments filed on 11 February 2021 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1 – 10 are allowable over this prior art of record (see MPEP 1302.14).
	Other close art of record includes Inoue et al.  (U.S. 2017/0339370), which discloses an information processing apparatus, communication system, and information processing method; Kawasaki et al. (U.S. 2012/0235934), which discloses a display device with touch panel, event switching control method, and computer-readable storage medium; Ding et al.	(U.S. 2017/0220245), which discloses a touch interaction processing method, device, and system; Nakashin (U.S.  10,565,891), which discloses a display apparatus and method of controlling display apparatus; Kunz, Andreas, Thomas Nescher, and Martin Kuchler ("Collaboard: a novel interactive electronic whiteboard for remote collaboration with people on content." 2010 International Conference on Cyberworlds. IEEE, 2010); Gumienny, Raja, et al. ("Tele-board: Enabling efficient collaboration in digital design spaces." Proceedings of the 2011 15th International Conference on Computer Supported Cooperative Work in Design (CSCWD). IEEE, 2011); and Nescher, Thomas, and Andreas Kunz. ("An interactive whiteboard for immersive telecollaboration." The Visual Computer 27.4 (2011): 311-320).
	However, with respect to exemplary independent claim 1, the other close art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683